PRESENT: Hassell, C.J., Lacy, Koontz, Kinser, Lemons, and Agee,
JJ., and Stephenson, S.J.

JOHN FITZGERALD GASTON
                                            PER CURIAM
v.   Record No. 022303
                                        September 12, 2003
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                        Marc Jacobson, Judge

      John Fitzgerald Gaston filed a motion in the Circuit Court

of the City of Norfolk, pursuant to Code § 19.2-327.1, seeking

post-trial scientific analysis of certain evidence.      Following a

hearing, the circuit court denied Gaston's motion.    On February

5, 2003, we awarded Gaston this appeal and also directed the

parties to brief the issue "whether this Court has jurisdiction

to hear this appeal."    We conclude that this Court does not have

jurisdiction.

      Subsection G of Code § 19.2-327.1 expressly states, in

pertinent part, that "[a]n action under this section . . . shall

not form the basis for relief in any habeas corpus proceeding or

any other appeal."   When a statute is clear and unambiguous, a

court may look only to the words used in the statute to

ascertain its meaning and intent.    Yamaha Motor Corp. v.

Quillian, 264 Va. 656, 665, 571 S.E.2d 122, 126 (2002); Harrison

& Bates, Inc. v. Featherstone Assoc., 253 Va. 364, 368, 484

S.E.2d 883, 885 (1997).    The language used in Code § 19.2-
327.1(G) is clear and unambiguous and means that a circuit

court's ruling under Code § 19.2-327.1 is unappealable.

Consequently, we will dismiss Gaston's appeal for want of

jurisdiction.

                                                Appeal dismissed.




                                2